                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

 DONALD DEAN,                                   )
                                                )
             Plaintiff,                         )
                                                )
 v.                                             )         No. 2:21-CV-00077-JRG-CRW
                                                )
 GREENE COUNTY DETENTION                        )
 CENTER,                                        )
                                                )
             Defendant.                         )

                                   JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1.   Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

      2. Plaintiff is ASSESSED the civil filing fee of $350.00;

      3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
         fee to the Clerk in the manner set forth in the accompanying memorandum opinion;

      4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this order
         to the custodian of inmate accounts at the institution where Plaintiff is now confined
         and the Court’s financial deputy;

      5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983;

      6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
         1915(A);

      7. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
         order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
         DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
         P. 24; and

      8. The Clerk is DIRECTED to close the file.




Case 2:21-cv-00077-JRG-CRW Document 5 Filed 05/10/21 Page 1 of 2 PageID #: 16
      So ordered.

      ENTER:


                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


     s/ John L. Medearis
     District Court Clerk




                                      2

Case 2:21-cv-00077-JRG-CRW Document 5 Filed 05/10/21 Page 2 of 2 PageID #: 17
